Case: 20-2349   Document: 33     Page: 1   Filed: 05/14/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

            WASTOW ENTERPRISES, LLC,
                 Plaintiff-Appellant

                            v.

  TRUCKMOVERS.COM, INC., DEALER’S CHOICE
       TRUCKAWAY SYSTEM, INC., DBA
             TRUCKMOVERS,
            Defendants-Appellees
           ______________________

                       2020-2349
                 ______________________

    Appeal from the United States District Court for the
 Western District of Missouri in No. 4:19-cv-00249-NKL,
 Judge Nanette K. Laughrey.
                 ______________________

                 Decided: May 14, 2021
                 ______________________

     DANIEL A. KENT, Kent & Risley LLC, Alpharetta, GA,
 for plaintiff-appellant. Also represented by CORTNEY
 ALEXANDER, OLIVIA MARBUTT, SAMUEL NAJIM, STEPHEN
 ROBERT RISLEY.

    MICHAEL DULIN, Polsinelli PC, Denver, CO, for defend-
 ants-appellees.    Also represented by COLBY BRIAN
 SPRINGER, Polsinelli LLP, San Francisco, CA.
Case: 20-2349     Document: 33     Page: 2    Filed: 05/14/2021




 2         WASTOW ENTERPRISES, LLC   v. TRUCKMOVERS.COM, INC.



                   ______________________

     Before NEWMAN, REYNA, and TARANTO, Circuit Judges.
 TARANTO, Circuit Judge.
      Wastow Enterprises, LLC, which owns U.S. Patent No.
 8,613,583, sued TruckMovers.com, Inc., Dealer’s Choice
 Truckaway System, Inc., d/b/a Truckmovers (collectively,
 Truckmovers), alleging that Truckmovers was infringing
 claims 1–15 of the ’583 patent by making, using, selling, or
 offering to sell its Z-Wing towing system. The district court
 held that the ’583 patent’s claims must be construed to be
 limited to a universal folding boom trailer, and the parties
 then stipulated to noninfringement. We agree with the dis-
 trict court’s claim construction and therefore affirm the
 judgment.
                               I
                               A
      The ’583 patent is titled “Universal Folding Boom
 Trailer.” The specification describes a towing system and
 a method of loading, transporting, and delivering trucks.
 See, e.g., ’583 patent, col. 1, lines 19–23. The specification
 declares that the “present invention overcomes all the
 shortcoming of previous methods and apparatuses by
 providing a new Universal Folding Boom Trailer for
 transport[ing] multiple vehicles in a safe and legal man-
 ner.” Id., col. 1, lines 62–65. The “Universal Folding Boom
 Trailer” provides several “advantage[s],” the patent adds,
 such as a better “weight bearing capacity,” operability
 without having “to immobilize the steering wheel with the
 driver seat belt,” and a lower risk of a “blowout.” Id., col.
 2, lines 20–37.
      Independent claim 1 is illustrative and recites:
      1. A towing system, comprising:
Case: 20-2349   Document: 33      Page: 3    Filed: 05/14/2021




 WASTOW ENTERPRISES, LLC   v. TRUCKMOVERS.COM, INC.        3



        a towing vehicle, wherein the towing vehi-
        cle is a first truck;
        a towed vehicle having an axle and a frame,
        wherein the towed vehicle is a second
        truck; and
        a device removably mounted to the towing
        vehicle and to the towed vehicle, the device
        including[:]
            a front portion removably interfac-
            ing with the towing vehicle,
            a middle portion,
            a rear portion at a different eleva-
            tion from the front portion for re-
            movably mounting to both the axle
            and the frame of the towed vehicle
            and supporting the towed vehicle
            from underneath the towed vehicle,
            wherein the front portion and the
            rear portions are joined to the mid-
            dle portion in a rigid configuration,
            the rear portion further having a
            front axle connector to which the
            axle of the towed vehicle is at-
            tached and a single central beam
            with a frame connector at an end of
            the single central beam to which
            the frame of the towed vehicle is at-
            tached, wherein the rear portion is
            adjustable and slides forward and
            aft for hauling various lengths of
            the towed vehicle,
        wherein the single central beam has a max-
        imum width less than a maximum width of
        a remainder of the rear portion, the single
        central beam at least partly disposed inside
Case: 20-2349     Document: 33     Page: 4    Filed: 05/14/2021




 4        WASTOW ENTERPRISES, LLC   v. TRUCKMOVERS.COM, INC.



         of the remainder of the rear portion, and
         the front axle connector is disposed on the
         remainder of the rear portion at a location
         intermediate the end of the single central
         beam and the middle portion, and
         wherein the rear portion is configured for
         towing the towed vehicle in a forward-fac-
         ing direction.
 Id., col. 6, lines 25–55. Claim 6 is similar in ways relevant
 to this appeal, except that its preamble is “A device for a
 towing system, comprising” instead of “A towing system,
 comprising” (claim 1). Id., col. 7, line 1.
                               B
     On March 29, 2019, Wastow sued Truckmovers, alleg-
 ing that Truckmovers was infringing claims 1–15 of the
 ’583 patent by making, using, selling, or offering to sell its
 Z-Wing product. Truckmovers counterclaimed for a declar-
 atory judgment of noninfringement.
     On May 26, 2020, the district court issued an order on
 claim construction, resolving the parties’ disputes on the
 proper construction of the phrase “A frame connector at an
 end of the single central beam” and the term “device.”
 Wastow Enters., LLC v. TruckMovers.com, Inc., No. 4:19-
 cv-00249, 2020 WL 2736981 (W.D. Mo. May 26, 2020). As
 to the “frame connector” phrase, the district court rejected
 Truckmovers’s construction, id. at *4–5, a ruling not at is-
 sue on appeal. As to the term “device,” the district court
 adopted Truckmovers’s proposed construction that “the
 broad term ‘device’ should . . . be construed to refer to a
 ‘universal folding boom trailer.’” Id. at *2. The court rea-
 soned that, “[a]lthough there was no explicit disavowal of
 other devices, the patentees description of ‘the present in-
 vention’ as referring to a universal folding boom trailer and
 the repeated, consistent use of the complete term ‘universal
 folding boom trailer’ to refer to the claimed device together
Case: 20-2349     Document: 33      Page: 5   Filed: 05/14/2021




 WASTOW ENTERPRISES, LLC   v. TRUCKMOVERS.COM, INC.          5



 support the conclusion that the patentee implicitly disa-
 vowed claim terms lacking a ‘universal folding boom
 trailer.’” Id. at *4. In so concluding, the district court re-
 jected Wastow’s contention that this meaning would con-
 flict with claim 6 because that claim uses “device” only in
 the preamble (which Wastow argued was nonlimiting). Id.;
 see also Plaintiff’s Response to Defendants’ Opening Claim
 Construction Br. at 8–9, Wastow, No. 4:19-cv-00249, ECF
 No. 44 (W.D. Mo. Jan. 21, 2020).
     Given the district court’s claim-construction determi-
 nations, Wastow stipulated to entry of a judgment of non-
 infringement. The district court entered judgment on
 August 31, 2020. Wastow timely appealed. We have juris-
 diction under 28 U.S.C. § 1295(a)(1).
                               II
                               A
     “We decide claim construction de novo as an issue of
 law where, as here, the issue is decided only on the intrin-
 sic evidence.” Arctic Cat Inc. v. GEP Power Prods., Inc.,
 919 F.3d 1320, 1327 (Fed. Cir. 2019). We have held that
 “the specification may reveal an intentional disclaimer, or
 disavowal, of claim scope by the inventor. In that instance
 as well, the inventor has dictated the correct claim scope,
 and the inventor’s intention, as expressed in the specifica-
 tion, is regarded as dispositive.” Phillips v. AWH Corp.,
 415 F.3d 1303, 1312–17 (Fed. Cir. 2005) (en banc). That
 principle controls this case. Here, the specification makes
 clear to a relevant artisan that the claims of the ’583 patent
 require a universal folding boom trailer.
      “When a patent . . . describes the features of the ‘pre-
 sent invention’ as a whole, this description limits the scope
 of the invention.” Verizon Servs. Corp. v. Vonage Holdings
 Corp., 503 F.3d 1295, 1308 (Fed. Cir. 2007). We have ex-
 plained that “an inventor may disavow claims lacking a
 particular feature when the specification describes ‘the
Case: 20-2349     Document: 33      Page: 6     Filed: 05/14/2021




 6        WASTOW ENTERPRISES, LLC    v. TRUCKMOVERS.COM, INC.



 present invention’ as having that feature.” Poly-America,
 L.P. v. API Indus., Inc., 839 F.3d 1131, 1136 (Fed. Cir.
 2016); see also Luminara Worldwide, LLC v. Liown Elecs.
 Co., 814 F.3d 1343, 1353 (Fed. Cir. 2016) (noting that we
 have found disavowal or disclaimer based on statements
 such as “the present invention includes” or “the present in-
 vention is”).
      The ’583 patent’s specification does just that. It repeat-
 edly describes “the present invention” as a universal fold-
 ing boom trailer. See, e.g., ’538 patent, col. 5, lines 25–27
 (“The safety issues of the current prior art method illus-
 trated in FIG. 1 are corrected by the use of the Universal
 Folding Boom Trailer 30 of the present invention.”); id., col.
 1, lines 19–23 (“The present invention overcomes all the
 shortcoming of previous methods and apparatuses by
 providing a new Universal Folding Boom Trailer for trans-
 ported multiple vehicles in a safe and legal manner.”); id.,
 col. 2, lines 11–14 (“FIG. 2 illustrates the Universal Folding
 Boom Trailer 30 of the present invention legally and safely
 transporting two trucks 32, 34 and carrying a personal
 pickup truck 36 between them.”); id., col. 2, lines 53–54
 (“FIG. 3 illustrates a side view of the Universal Folding
 Boom of the present invention in a folded position[.]”); id.,
 col. 1, lines 19–23 (“The present invention relates generally
 to a method and apparatus for transporting and delivering
 multiple trucks, and in particular, to a universal folding
 boom trailer for loading, transporting and delivering trucks
 in compliance with the Department of Transportation Reg-
 ulations.”). And the specification does not use “device”
 more broadly when referring to the inventive structure.
 See id., col. 2, lines 61–63 (“FIG. 7 illustrates a top view of
 the Universal Folding Boom as shown in FIG. 6, and fur-
 ther shows a laterally central longitudinal axis A-A of a
 rear portion of the device.” (emphases added)).
     The specification also ties the stated benefits of the in-
 vention over prior art to the use of a universal folding boom
 trailer. See id., col. 5, lines 25–27 (“The safety issues of the
Case: 20-2349     Document: 33      Page: 7    Filed: 05/14/2021




 WASTOW ENTERPRISES, LLC    v. TRUCKMOVERS.COM, INC.          7



 current prior art method illustrated in FIG. 1 are corrected
 by the use of the Universal Folding Boom Trailer 30 of the
 present invention.”); id., col. 1, lines 19–23 (“The present
 invention overcomes all the shortcoming of previous meth-
 ods and apparatuses by providing a new Universal Folding
 Boom Trailer for transported multiple vehicles in a safe
 and legal manner.”). That aspect of the specification rein-
 forces the conclusion of disavowal. See Poly-America, 839
 F.3d at 1136 (“Similarly, an inventor may disavow claims
 lacking a particular feature when the specification distin-
 guishes or disparages prior art based on the absence of that
 feature.”); SciMed Life Systems, Inc. v. Advanced Cardio-
 vascular Systems, Inc., 242 F.3d 1337, 1343 (Fed. Cir. 2001)
 (“Thus, the SciMed patents distinguish the prior art on the
 basis of the use of dual lumens and point out the ad-
 vantages of the coaxial lumens used in the catheters that
 are the subjects of the SciMed patents. That discussion in
 the written description supports the district court’s conclu-
 sion that the claims should not be read so broadly as to en-
 compass the distinguished prior art structure.”); Forest
 Labs., LLC v. Sigmapharm Labs., LLC, 918 F.3d 928, 933
 (Fed. Cir. 2019).
     The patent’s title—“Universal Folding Boom Trailer”—
 also indicates that a relevant artisan would understand
 that the claims require a universal folding boom trailer.
 See Ruckus Wireless, Inc. v. Innovative Wireless Solutions,
 LLC, 824 F.3d 999, 1003 n.2 (Fed. Cir. 2016) (“We have
 used the title of a patent to aid in claim construction.”); see
 also, e.g., Forest Labs., 918 F.3d at 933 (partly relying on
 the patent’s title when limiting claim’s scope); Ultimate-
 Pointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 823 (Fed. Cir.
 2016) (same). The title thus reinforces what the written
 description makes clear.
     For the foregoing reasons, the patent supplies compel-
 ling support for a conclusion of disavowal of claim scope be-
 yond a “universal folding boom trailer.”
Case: 20-2349     Document: 33     Page: 8    Filed: 05/14/2021




 8        WASTOW ENTERPRISES, LLC   v. TRUCKMOVERS.COM, INC.



      Wastow has advanced no persuasive argument to the
 contrary. It points to Continental Circuits LLC v. Intel
 Corp., 915 F.3d 788 (Fed. Cir. 2019), but the specification
 at issue in that case used “‘the present invention’” with
 nonlimiting “phrases such as ‘one technique,’ ‘can be car-
 ried out,’ and ‘a way’” and only in the context of “the dis-
 cussion of the preferred embodiment.” Id. at 797–98; see
 also Absolute Software, Inc. v. Stealth Signal, Inc., 659
 F.3d 1121, 1136–37 (Fed. Cir. 2011) (relying on terms like
 “can” as indicating that a feature was “optional” when con-
 cluding that there was no disavowal). For that reason, the
 court concluded, the statements did “not characterize the
 present invention as a whole. Instead, they disclose one
 way to carry out the present invention.” Continental Cir-
 cuits, 915 F.3d at 798 (cleaned up). As discussed above, the
 ’583 patent’s specification is quite different, repeatedly re-
 ferring to the universal folding boom trailer as being part
 “of the present invention.” The specification also differs
 crucially from the specification at issue in In re Papst Li-
 censing Digital Camera Patent Litigation, which held
 simply that a single use of “the present invention” as “part
 of the description of several preferred embodiments” was
 not a sufficiently “clear declaration of what constitutes an
 essential part of the invention.” 778 F.3d 1255, 1263–64
 (Fed. Cir. 2015). The ’583 patent’s specification repeatedly
 states that “the present invention” has a universal folding
 boom trailer and does so outside a description of preferred
 embodiments. Finally, the merely supportive role of the
 title in the disavowal analysis in this case is consistent
 with our precedent, cited above, and does not give “too
 much weight” to the patent’s title. Pitney Bowes, Inc. v.
 Hewlett-Packard Co., 182 F.3d 1298, 1312 (Fed. Cir. 1999).
                               B
     Wastow suggests that the preamble of claim 6—the
 only place in claim 6 where “device” is used—is not limit-
 ing. As an initial matter, however, the district court rea-
 sonably understood Wastow’s argument about claim 6 not
Case: 20-2349     Document: 33      Page: 9    Filed: 05/14/2021




 WASTOW ENTERPRISES, LLC   v. TRUCKMOVERS.COM, INC.          9



 to be a freestanding argument that, whatever “device”
 means, in claim 6 the term is not limiting even if it is lim-
 iting in other claims—but rather only an argument that
 the location of “device” in the preamble of claim 6 implies
 that, to avoid inconsistency, the term cannot be read to re-
 quire a universal folding boom trailer in any of the claims.
 The district court’s rejection of Wastow’s inconsistency-
 based contention is correct. Regardless, the disavowal of
 claim scope made clear by the specification readily applies
 to claim 6 as to the other claims. Indeed, the specification’s
 clear message that the invention is confined to a universal
 folding boom trailer suffices to make the term “device” in
 the preamble of claim 6 limiting because it must be under-
 stood as “defin[ing] the claimed invention.” Catalina Mktg.
 Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed.
 Cir. 2002); see also Deere & Co. v. Bush Hog, LLC, 703 F.3d
 1349, 1357 (Fed. Cir. 2012) (“Whether to treat a preamble
 as a limitation is ‘determined on the facts of each case in
 light of the overall form of the claim, and the invention as
 described in the specification and illuminated in the prose-
 cution history.’” (quoting Applied Materials, Inc. v. Ad-
 vanced Semiconductor Materials America, Inc., 98 F.3d
 1563, 1572–73 (Fed. Cir. 1996))).
                              III
     For the foregoing reasons, we affirm the judgment of
 the district court.
     The parties shall bear their own costs.
                         AFFIRMED